ORDER

PER CURIAM:
AND NOW, this 31st day of May, 2001, Peter S. Navon having been disbarred by *1052consent from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated December 26, 2000; the said Peter S. Navon having been directed on March 8, 2001, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the response filed, it is
ORDERED that Peter S. Navon is disbarred by consent, and he shall comply with all the provisions of Rule 217, Pa. R.D.E.